Clay, Commissioner
Affirming.
Appellant was convicted of the crime of grand larceny, and sentenced to serve .five years in the state reformatory. On this appeal he urges: (1) he was entitled to.a directed verdict of not guilty, and (2) the instructions given the jury were erroneous,
Charles Keller testified -that on the 29th of July, 1948, a red brindle milk cow.-without horns, reasonably valued at $200, was stolen from him. A Mr. Lewis testified that two days thereafter he purchased a red milk cow with no horns from appellant, for which he paid $100 by check. He said it was exactly like the cow described by the prosecuting' witness. The sheriff of Laurel County testified appellant told him he got .the cow from the prosecuting witness, and took the sheriff *672to see Mr. Lewis, who had bought it. Appellant introduced no evidence.
Appellant argues that the proof is insufficient to establish the cow bought by Lewis was the cow stolen from Keller. We think there was substantial evidence from which the jury could reasonably reach that conclusion. Appellant further insists the jury was required to speculate concerning his guilt, but there was evidence of substance that a red cow was stolen; that two days later a cow of like description was sold by appellant; and appellant admitted to the sheriff that he had taken it. This proof was amply sufficient to establish the crime of which appellant was charged.
Appellant further argues that the instructions did not present the whole law of the case, but we can find no error in this respect.
The judgment is affirmed.